2022 IL App (1st) 211538

                                                                            FOURTH DIVISION
                                                                   Order filed: December 1, 2022

                                  No. 1-21-1538
 ______________________________________________________________________________

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                         )   Appeal from the
                                                              )   Circuit Court of
        Plaintiff-Appellee,                                   )   Cook County.
                                                              )
 v.                                                           )   No. 95 CR 24520
                                                              )
 ERIC FORD,                                                   )   Honorable
                                                              )   Brian K. Flaherty
        Defendant-Appellant.                                  )   Judge, presiding.


        JUSTICE HOFFMAN delivered the judgment and opinion of the court.
        Justices Rochford and Martin concurred in the judgment and opinion.

                                           OPINION


¶1     The defendant, Eric Ford, appeals the second-stage dismissal of his successive petition for

postconviction relief filed under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.

(West 2020)). Because the circuit court failed to make the required cause-and-prejudice

determination at the leave-to-file stage, we vacate the court’s order dismissing the defendant’s

petition and remand for the court to conduct a cause-and-prejudice inquiry.
No. 1-21-1538


¶2     In 1998, the defendant was tried and convicted of first-degree murder for his role in the

1994 torture and killing of a member of a rival gang. The defendant was 18 years old at the time

of the offense. Although he qualified for the death penalty, the trial court declined to impose it,

noting that the defendant was young, had confessed to the crime, had cooperated with the police,

and lacked a significant criminal record. Instead, the trial court sentenced the defendant to a

discretionary 100-year prison sentence. The defendant appealed his judgment and sentence, and

both this court and the supreme court affirmed. See People v. Ford, 198 Ill. 2d 68 (2001); People

v. Ford, No. 1-99-0104 (May 18, 2000) (unpublished order under Supreme Court Rule 23). In

2004, the defendant filed a petition for postconviction relief under the Act, raising six claims for

relief. The postconviction court denied the petition, and this court affirmed. See People v. Ford,

402 Ill. App. 3d 1185 (2010) (table) (unpublished order under Supreme Court Rule 23).

¶3     In August 2017, the defendant filed a motion for leave to file a successive petition for

postconviction relief through which he sought to raise two new claims for relief related to his

youthfulness at the time of the offense and argued that his sentence is unconstitutional under the

eighth amendment of the United States Constitution and the proportionate penalties clause of the

Illinois Constitution. The postconviction court “allowed” the petition, appointed counsel to

represent the defendant, and advanced the petition to the second stage. It does not appear that the

court entered any order finding that the defendant demonstrated cause for his failure to bring the

claims in his initial postconviction proceeding and that prejudice results from that failure.

Following two supplements and amendments, a motion to dismiss from the State, and a hearing at

which it heard argument from the parties, the postconviction court dismissed the petition on the




                                               -2-
No. 1-21-1538


merits, finding no constitutional violation concerning the defendant’s sentence. This appeal

follows.

¶4      In their respective briefs, the parties focus on the merits of the second-stage dismissal of

the defendant’s petition, but we observe a superseding error that precludes our consideration of

their arguments. Section 122-1(f) of the Act provides that a defendant must obtain leave of the

court to file a successive postconviction petition. And such leave “may be granted only if a

petitioner demonstrates cause for his or her failure to bring the claim in his or her initial post-

conviction proceedings and prejudice results from that failure.” Id. Importantly for the present

case, “the Act and our case law are clear that the circuit court must render a determination [as to]

whether each individual claim contained within [the] petition meets the cause-and-prejudice test.”

People v. Thames, 2021 IL App (1st) 180071, ¶ 84. Indeed, “[w]ithout an express determination,

the successive petition cannot be deemed ‘filed’ under the Act,” and the petition cannot advance

to the second stage. Id. ¶ 85 (“As this determination is a statutory requirement, we find the circuit

court erred when it advanced the petition in its entirety to second-stage proceedings without

making a cause-and-prejudice determination.”); see also People v. LaPointe, 227 Ill. 2d 39, 44

(2007) (“Because the statute expressly conditions leave to file on the petitioner's satisfaction of the

cause-and-prejudice test, a second or successive petition cannot be considered filed [until the court

expressly rules on cause and prejudice,] despite its having been previously accepted by the clerk's

office.”).

¶5      In this case, it appears that the postconviction court never issued an express ruling on the

defendant’s satisfaction of the cause-and-prejudice requirement. Instead, the certified record

contains only a docket entry indicating that the court had “allowed” the petition. This procedure



                                                 -3-
No. 1-21-1538


of allowing the petition and advancing it to the second stage without an express ruling on cause

and prejudice was improper, and the postconviction court was without authority to consider the

merits of the petition, which technically still has not been “filed,” without such a determination.

See Thames, 2021 IL App (1st) 180071, ¶ 91 (“Without a [cause-and-prejudice] ruling on the claim

in accordance with the Act, the successive postconviction petition is not deemed to be filed, and

second-stage proceedings cannot commence.”); People v. Nowlan-McCue, 2022 IL App (3d)

200112-U, ¶ 10 (unpublished order under Supreme Court Rule 23) (stating that, without a cause-

and-prejudice determination, “the successive petition was never filed, and the circuit court should

never have concerned itself with the merits of the successive petition”).

¶6     Accordingly, although it was unbriefed by the parties, we view this error as clear and

obvious and vacate the circuit court’s ruling dismissing the defendant’s successive petition. See

Ill. S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994); see also People v. Givens, 237 Ill. 2d 311, 325 (2010)

(“We agree with the general proposition that a reviewing court does not lack authority to address

unbriefed issues and may do so in the appropriate case, i.e., when a clear and obvious error exists

in the trial court proceedings.”). We remand with instructions for the circuit court to address the

defendant’s motion for leave to file and to conduct the appropriate cause-and-prejudice analysis.

See Thames, 2021 IL App (1st) 180071, ¶ 95.

¶7     Vacated and remanded with instructions.




                                               -4-
No. 1-21-1538



                         People v. Ford 2022 IL App (1st) 211538


Decision Under Review:      Appeal from the Circuit Court of Cook County,
                            No. 95 CR 24520, Honorable Brian K. Flaherty
                            Judge, presiding.


Appellant Attorneys:       JAMES E. CHADD, State Appellate Defender
                           DOUGLAS R. HOFF, Deputy Defender
                           JENNIFER L. BONTRAGER, Assistant Appellate Defender
                           Office of the State Appellate Defender
                           First Judicial District
                           203 N. LaSalle St., 24th Floor
                           Chicago, IL 60601
                           Phone: (312) 814-5472

Appellee Attorneys:        Kimberly Foxx,
                           State’s Attorney of Cook County
                           Enrique Abraham, Tasha-Marie Kelly,
                           Whitney Bond,
                           Assistant State’s Attorneys – Of Counsel
                           Richard J. Daley Center, 3rd Floor
                           Chicago, IL 60602
                           Phone: (312) 603-5496




                                           -5-